Dismissed and Memorandum Opinion filed September 30, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00707-CR

                   STEVEN BERNELL PENTON, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 65544-A

                 MEMORANDUM                      OPINION


      Appellant filed a pro se notice of appeal from the order of the Court of
Criminal Appeals denying his application for post-conviction writ of habeas corpus
pursuant to Article 11.07 of the Texas Code of Criminal Procedure. An article
11.07 writ of habeas corpus is returnable to the Court of Criminal Appeals, and
that court’s decision cannot be appealed to this court. See Tex. Code Crim. Proc.
art. 11.07, § 3. Only the Court of Criminal Appeals has jurisdiction to review post-
conviction habeas corpus proceedings. Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991); Board of Pardons & Paroles ex rel.
Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim.
App. 1995) (holding that article 11.07 provides the exclusive means to challenge a
final felony conviction).

      This court lacks jurisdiction to consider an appeal from the order on
appellant’s post-conviction application for writ of habeas corpus. Accordingly, we
dismiss the appeal.



                                             PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2